Citation Nr: 1712801	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-24 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for arthritis of the bilateral knees, claimed as due to or aggravated by service-connected bilateral pes planus. 


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Marine Corps from January 1975 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied entitlement to service connection for arthritis in the bilateral knees.  The Veteran submitted a notice of disagreement in January 2010.  A statement of the case was issued in July 2011, continuing the denial.  The Veteran submitted a timely substantive appeal in September 2011.  

In October 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing; a transcript of which is of record.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for arthritis in his bilateral knees as a result of his service-connected pes planus.  He alleges that the disorder of his knees is caused and/or aggravated by his altered gait as a result of his foot disability. 

At the October 2016 hearing before the Board, the Veteran contended that his service-connected condition of the feet has altered his gait to the point where it has affected his knees.  He also stated that his rheumatologist (Dr. M.) and care provider (Dr. P.) had indicated that his knee disorder was due to his feet.
The evidence of record indicates that the Veteran's rheumatologist, Dr. M., submitted a July 2007 letter in which she opined that the Veteran's osteoarthritis of his lumbar spine and hips was due to his service-connected flat feet.  There was no mention of knees.

The Veteran underwent VA examination in conjunction with his claim in October 2009.  The examiner opined that the arthritis found in the bilateral knees was not related to the pes planus.

The record also contains an undated letter from Dr. P. received in December 2009, which references a right total knee replacement and states that the Veteran would be unable to work for a period following the surgery. No opinion was given on a link between the Veteran's feet and knee conditions.

In 2014, a VA treatment note indicated that the Veteran's flat feet led to arthritis of several joints, including his knees. 

Thus, the record does not contain an opinion with respect to the aggravation element of the Veteran's secondary service connection claim.  38 C.F.R. § 3.310(b).  Moreover, the recent treatment note regarding a link between the pes planus and the knees has not been addressed in the context of a medical opinion.  While the treatment note does not provide a rationale or sufficient detail in support of its opinion, it is indicative of a potential relationship between the pes planus and the Veteran's current knee condition.

The Board therefore finds that an addendum opinion is necessary to fully address the Veteran's claim, including the issue of aggravation and the treatment note reflecting a possible connection between the Veteran's feet and knee conditions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).


	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from a VA examiner to fully address the Veteran's claim of entitlement to service connection for his bilateral knees, including as caused or aggravated by his service-connected pes planus.  The claims file and a copy of this REMAND are to be made available to the examiner for review.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The examiner must address the 2014 VA treatment note which indicated a link between his pes planus and the bilateral knee disorder, and provide opinions as to:

a)  Whether it is as least as likely as not (50 percent or greater probability) that the current bilateral knee condition that the Veteran now has, was caused by or the result of his service-connected pes planus?

b)  Whether it is as least as likely as not (50 percent or greater probability) that the current knee condition that the Veteran now has, permanently progressed at an abnormally high rate (i.e. was aggravated) due to or as the result of his service-connected pes planus?

c) If aggravation is found, the examiner should also state, to the extent possible, the baseline level of the bilateral knee condition prior to aggravation. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After completing the above, and any other development deemed necessary, adjudicate the Veteran's claim for entitlement to service connection for a bilateral knee condition based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

